—Order, Supreme Court, New York County (Robert Lippmann, J.), entered May 21, 1997, which, in an action for personal injuries sustained in the December 21, 1994 firebombing of a subway train, granted defendant-respondent Transit Authority’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
Plaintiffs claim that one of defendant’s employees thwarted an attempt by another of its employees to come to her aid, and that defendant is therefore liable to her for having breached a special duty of care, is without merit for the reasons stated in Lee v New York City Tr. Auth. (249 AD2d 93). Concur — Ellerin, J. P., Williams, Mazzarelli and Saxe, JJ.